Appeal from a judgment of the Supreme Court at Special Term (Dier, J.), entered March 23,1981 in Washington County, which granted in part and denied in part petitioner’s application, in a proceeding pursuant to CPLR article 78, seeking certain jail time credit. It appears from the record that prior to 1980 petitioner was serving several concurrent sentences, the controlling sentence being from 0 to IZV2 years which was imposed in 1973. He was paroled on these sentences in 1977 and in 1980 his parole was revoked and he was sentenced to a concurrent term of from two to four years upon a conviction of criminal possession of a weapon in the third degree. Petitioner commenced the present proceeding seeking, inter alia, jail time credit on his thirteen- and one-half year sentence for approximately 650 days he spent in custody prior to that sentence. Special Term granted the petition to the extent that petitioner was granted this credit. On this appeal, petitioner argues that his thirteen- and one-half year sentence should be reduced by 152 days for the time he spent in custody in 1980 awaiting trial on the charge that culminated in his sentencing upon the conviction for criminal possession of a weapon. A review of the entire record, however, reveals that this issue was not raised by petitioner prior to this appeal and, consequently, it will not now be considered by this court (Matter of Belgrave v Ward, 72 AD2d 898; Matter of Pangburn v Plummer, 36 AD2d 883). We have considered petitioner’s remaining arguments and find them unpersuasive. The judgment must be affirmed. Judgment affirmed, without costs. Mahoney, P.J., Sweeney, Yesawich, Jr., Weiss and Levine, JJ., concur.